Citation Nr: 1523673	
Decision Date: 06/04/15    Archive Date: 06/16/15

DOCKET NO.  10-22 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a traumatic brain injury (TBI), manifested by chronic headaches.  

2.  Entitlement to service connection for right ear hearing loss, claimed as secondary to the TBI.

3.  Entitlement to service connection for tinnitus, claimed as secondary to the TBI.

4.  Entitlement to service connection for a total rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	James Brakewood, Jr., Agent


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Sherrard, Counsel


INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from September 1972 to September 1974.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, and a July 2012 rating decision by the VA RO in Houston.  Jurisdiction over the Veteran's claims file remains with the Houston RO.

The Veteran provided testimony at a March 2014 Travel Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is associated with the claims folder.

At the March 2015 Board hearing, the Veteran stated that he wished to fire his agent.  However, the June 2011 VA Form 21-22 appointing James Brakewood, Jr., as his representative has not been revoked.  

The issue of entitlement to service connection for non-service-connected pension has been raised by the record in an April 2015 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

FINDINGS OF FACT

1.  There was no event, disease, or injury manifesting in headaches during active service; headaches (or any other symptoms of a head trauma) were not unremitting in service and have not been unremitting since service separation.

2.  There is no indication or contention of an etiological relationship between the claimed right ear hearing loss and tinnitus and active service, the evidence does not demonstrate a current diagnosis of either right ear hearing loss or tinnitus, and the Veteran does not have any service-connected disabilities.  

3.  The Veteran has no service-connected disabilities.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a traumatic brain injury, manifested by headaches, have not been met.  38 U.S.C.A. §§ 101, 1101, 1110, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).  

2.  The criteria for service connection for right ear hearing loss have not been met.  38 U.S.C.A. §§ 101, 1101, 1110, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2014).

3.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 101, 1101, 1110, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2014).

4.  The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16, 4.18, 4.19 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The United States Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as organic diseases of the nervous system (e.g., hearing loss and tinnitus), to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).

Where the veteran asserts entitlement to service connection for a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service or diagnosis within the presumptive period after service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013); 38 C.F.R. § 3.307 (service connection authorized for chronic diseases diagnosed within the presumptive period).  In this case, however, the medical evidence of record does not demonstrate a current diagnosis of right ear hearing loss or tinnitus.  Moreover, the Veteran has claimed that these conditions are secondary to a head injury incurred in service, which, for the reasons set forth below, is not service-connected, and he has not contended that the claimed right ear hearing loss or tinnitus are directly related to active service.       

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, service connection may be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See 38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  "Aggravation" is defined for this purpose as a chronic, permanent worsening of the underlying condition, beyond its natural progression, versus a temporary flare-up of symptoms.  Id.  

To prevail on the theory of secondary service causation, generally, the record must show (1) medical evidence of a current disability, (2) a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512   (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995). 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno, 6 Vet. App. At 469; 38 C.F.R. § 3.159(a)(2).  The Court has emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of a veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).



[CONTINUED ON NEXT PAGE]

Service Connection for a TBI

The Veteran contends that in 1973, while stationed in Germany, someone with whom he had been arguing for several days hit him over the head with a mop handle.  He avers that multiple people witnessed the incident, and that one of them threw his attacker over the second floor railing, breaking the attacker's leg.  The Veteran also states that he lost consciousness, and sought treatment at the dispensary where he underwent X-ray studies and received stitches.  The following day, he went to sign charges against his attacker and was informed that they had already taken the attacker to jail.  He has not provided the name of his attacker.  He contends that he has suffered chronic headaches since that incident.  

After a review of all of the evidence of record, lay and medical, the Board finds that the weight of the evidence demonstrates that there was no event, injury, or disease manifesting headaches during active service, and that the preponderance of the evidence demonstrates that symptoms of a head trauma were not unremitting in service.

Service treatment records, including the August 1974 separation examination report, are entirely negative for any signs, symptoms, treatment, or diagnoses of either a head trauma or headaches during active service.  Even if the Veteran's contention regarding the in-service head trauma is accepted as credible, the weight of the evidence demonstrates no residual problems or symptoms associated with the head trauma.  

It is important for the Veteran to understand that the service records are not the only records the Board has reviewed in this case.  The Board also finds that the weight of the evidence demonstrates that symptoms of a head trauma, including headaches, have not been unremitting since separation from active service in September 1974.  

Following service separation in September 1974, the evidence of record does not show any complaints, diagnosis, or treatment for headaches until November 2007, when VA treatment notes document complaints of headache, sinus congestion, and cough, and he was diagnosed with sinusitis.  In February 2008, the Veteran sought treatment for persistent headaches, stating that he had experienced the headaches since his head trauma in service in 1973.  He was diagnosed with possible migraine headaches.  

A CT scan showed no acute intracranial hemorrhage, hydrocephalus, or extraaxial collection.  There was relative white matter hypodensity in the bilateral peritrigonal regions and posterior centrum semiovale.  An MRI confirmed that there were no acute intracranial abnormalities.         

The absence of post-service complaints, findings, diagnosis, or treatment for more than three decades after service separation until 2007 is one factor that tends to weigh against a finding of unremitting symptoms of residuals of a head trauma after service separation.  See Buchanan, 451 F.3d 1336 (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible).  

Additional evidence tending to show that symptoms of residuals of a head trauma, including headaches, have not been unremitting since service separation include the Veteran's application for Social Security Disability (SSD) benefits, on which he indicated that the first time he sought treatment for any of his claimed disabilities (which included headaches) was 2006, still more than three decades after service separation.  

With regard to the Veteran's more recent assertions made as part of the current compensation claim that he has experienced headaches since separation from service in September 1974, the Board finds that, while the Veteran is competent to report the onset of such symptoms, his recent reports of unremitting headaches since service are outweighed by the other, more contemporaneous, lay and medical evidence of record, both in service and after service, and are not reliable.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  The Board finds that the Veteran's statements as to unremitting headaches after service are not accurate because they are outweighed by other evidence of record that includes the more contemporaneous service treatment records which are entirely negative for either a head trauma or complaints or diagnosis of headaches, the lack of any post-service documentation of treatment or diagnoses of headaches or any other residual of a head trauma until 2007, and the SSD application on which the Veteran indicated he first sought treatment for headaches in 2006.

Based on the evidence of record, the weight of the competent evidence demonstrates no relationship between the Veteran's current headaches and his military service, including no credible evidence of unremitting headaches during active service, or unremitting headaches since service separation, which would serve either as a nexus to service or as the factual basis for a favorable medical nexus opinion.  Moreover, no physician has diagnosed him with a TBI.    

The Board also notes that when the Veteran sought treatment for headaches in February 2008, the VA clinician specifically noted that he doubted that the headaches are related to the head trauma in 1973.   

Moreover, the Board emphasizes that, even if the Veteran's contention regarding the in-service head trauma is accepted as credible, there must be evidence of residuals of the head trauma as well as a medical nexus between the residuals and the head trauma in order for service connection to be granted.  

Therefore, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection for a TBI manifested by headaches, and outweighs the Veteran's more recent contentions regarding in-service unremitting headaches and post-service headaches.  There is simply nothing that connects the current problem and service 40 years ago, and there is a great deal of evidence against this claim.  The best evidence, including a rather significant gap between service and the start of the disability as well as a VA clinician's statement expressing doubt as to a medical nexus between the current headaches and an in-service head trauma many years prior, supports the denial of this claim. 

For these reasons, the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection for Right Ear Hearing Loss and Tinnitus

Next, the Veteran avers that he has right ear hearing loss and tinnitus that were caused or aggravated by his claimed head trauma during active service.  He has not contended that these disabilities are related to or began during active service.  In any case, service treatment records are also negative for any events, diseases, or injuries manifesting right ear hearing loss or tinnitus.  

Moreover, as noted above, to prevail on the theory of secondary service causation, generally, the record must show (1) medical evidence of a current disability, (2) a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin, 11 Vet. App. at 512; Reiber, 7 Vet. App. at 516-17.

Post-service treatment records are negative for any complaints, symptoms, findings, or diagnoses of either right ear hearing loss or tinnitus.  In that regard, in the absence of proof of a present disability there can be no valid claim.  Brammer, 3 Vet. App. at 225.

Moreover, as the Veteran does not have service connection for the claimed head trauma (or any other disability), service connection for right ear hearing loss or tinnitus cannot be granted as secondary to the head trauma as a matter of law.  38 C.F.R. § 3.310(a); Sabonis v. Brown, 6 Vet. App. 430 (1994).  The appeal is denied.    

Entitlement to a TDIU

Finally, the Veteran contends that he is unable to secure employment due to his claimed in-service head injury, back condition, respiratory condition, and acquired psychiatric condition.  

As the Veteran has no service-connected disabilities, entitlement to a TDIU is precluded as a matter of law.  See 38 C.F.R. § 4.16(b) (inability to follow a substantially gainful occupation must be due to service-connected disabilities), Sabonis, 6 Vet. App. 430.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2014).  The duty to notify in this case was satisfied by way of June 2008 and August 2011 letters.   

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA treatment records, and the Veteran's statements, including his testimony at the March 2015 Board hearing.

The Court held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the March 2015 Board hearing, the undersigned Veterans Law Judge asked questions pertaining to the criteria necessary for establishing his claims, including regarding specific evidence that may help substantiate his claims.  Moreover, neither the Veteran, nor his representative, has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and that any error in notice provided during the hearing constitutes harmless error.

The Board acknowledges that the Veteran has not been afforded a VA medical examination specifically geared to the claimed disabilities; however, the Board finds that a VA examination is not necessary in order to decide these issues.  Two pivotal Court cases exist that address the need for a VA examination.  Those are Duenas v. Principi, 18 Vet. App. 512 (2004) and McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In McLendon, the Court held that in disability compensation claims, the Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurring symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on a claim.  In Duenas, the Court held that a VA examination is necessary when the record: (1) contains competent evidence that the veteran has persistent or recurrent symptoms of the claimed disability, and (2) indicate that those symptoms may be associated with her active military service. 

In this case, the Veteran's service treatment records are negative for any complaints of or treatment for a head trauma or headaches.  Thus, the weight of the evidence demonstrates that the Veteran did not sustain an injury, disease, or event manifesting headaches in service, and there is no duty to provide a VA medical examination.  See Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010) (holding that that where the evidence has failed to establish an in-service injury, disease, or event, VA is not obligated to provide a medical examination).  As explained in this decision, the Board also finds that the weight of the evidence demonstrates no unremitting symptoms of headaches in service or since service separation.  Because there is no in-service injury or disease to which a competent medical opinion could relate the current disability, there is no reasonable possibility that a VA examination or opinion could aid in substantiating the current claim for service connection for a TBI manifested by headaches.  See 38 U.S.C.A. § 5103A(a)(2) (VA "is not required to provide assistance to a claimant . . . if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 38 C.F.R. § 3.159(d) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim"). 

The Board has considered the decision in Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); however, in the absence of evidence of an in-service disease or injury, referral of this case to obtain an examination and/or an opinion as to the etiology of the Veteran's headaches would in essence place the examining physician in the role of a fact finder, would suggest reliance on an inaccurate history of occurrence of an in-service injury or disease, and could only result in a speculative opinion or purported opinion of no probative value.  In other words, any medical opinion which purported to provide a nexus between the Veteran's headaches and military service would necessarily be based on an inaccurate history regarding what occurred in service, so would be of no probative value.  The U.S. Court of Appeals for Veterans Claims (Court) has held on a number of occasions that a medical opinion premised upon an unsubstantiated account of a claimant is of no probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant that have been previously rejected). 

The holding in Charles was clearly predicated on the existence of evidence of an in-service injury, disease, or event and a current diagnosis.  Referral of this case for an examination or to obtain a medical opinion would be a useless act.  The duty to assist by providing a VA examination or opinion is not invoked in this case because there is no reasonable possibility that such assistance would aid in substantiating the claim.  See 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d). 

With regard to the right ear hearing loss, tinnitus, and TDIU claims, no VA examination is necessary because those claims require the existence of at least one service-connected disability, and the Veteran in this case has none.  

Notably, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for a TBI manifested by headaches is denied.  

Service connection for right ear hearing loss is denied.  

Service connection for tinnitus is denied.  

A total rating based on individual unemployability due to service-connected disabilities (TDIU) is denied.  




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


